—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered October 1, 1992, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the identity of the perpetrator was not proven beyond a reasonable doubt. In support thereof, the defendant relies upon the divergence between the complainant’s description of the assailant and the defendant’s actual physical characteristics. However, we find that, viewing the evidence adduced at the trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), the defendant’s guilt of assault in the second degree was proven beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Lawrence, J. P., O’Brien, Joy and Florio, JJ., concur.